Citation Nr: 0616925	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for 
retrolisthesis of the C3-C4 vertebra. 


REPRESENTATION

Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from May 1981 to April 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In January 2005, the veteran had a video hearing before the 
undersigned Acting Veteran's Law Judge.  A transcript of the 
hearing is associated with the claims file. 

In May 2006, the veteran's motion to advance this case on the 
docket was granted by the undersigned Acting Veterans Law 
Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA records and the report of VA examination in January 2003 
show that the veteran has neurological symptoms, including 
left ulnar nerve compression, right ulnar nerve sensory 
deficit, and nerve root irritation at the C-6 level.  There 
is no medical opinion or assessment of the degree of 
neurological impairment or whether the neurological symptoms 
are related to the service-connected retrolisthesis of the 
C3-C4 vertebra. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
neurological examination to determine 
whether the current neurological 
symptoms to include the left ulnar 
nerve compression, right ulnar sensory 
deficit, and nerve root irritation are 
part of the service-connected 
disability for residuals of a cervical 
spine injury, involving the C3-C4 
vertebra.  The claims file must be made 
available to the examiner for review.

If the examiner finds that the 
neurological symptoms are part of the 
service-connected disability of the 
cervical spine, the examiner is asked 
to describe the neurological symptoms 
in terms of mild, moderate, or severe 
incomplete paralysis of the affected 
peripheral nerve in accordance with 38 
C.F.R. § 4.124a, pertaining to the 
peripheral nerves. 

2. After the above is completed, 
adjudicate the claim for increase.  If 
the claim is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



